 
 
Exhibit (10.2)


 
EASTMAN KODAK COMPANY EXECUTIVE COMPENSATION FOR EXCELLENCE AND LEADERSHIP

(AS AMENDED AND RESTATED JANUARY 1, 2014)
 



 
ARTICLE 1 - Purpose, Effective Date and Term of Plan
 
1.1 Purpose
The purposes of the Plan are to provide an annual incentive to Executives of
Kodak to put forth maximum efforts toward the continued growth and success of
Kodak, to encourage such Executives to remain in the employ of Kodak, to assist
Kodak in attracting and motivating new Executives on a competitive basis, and to
endeavor to qualify the Awards granted to Covered Employees under the Plan as
performance-based compensation as defined in Section 162(m) of the Code. The
Plan is intended to apply to Executives of Kodak in the United States and
throughout the world.
 
The Plan is intended to qualify for exemption from Section 409A of the Code, by
reason of the short-term deferral rule set forth in Section 1.409A-1(b)(4) of
the Treasury Regulations. No person acquires a legally binding right to any
Award hereunder until the year following the Performance Period. Awards will be
paid in the calendar year following the close of the Performance Period, unless
deferred under a separate plan pursuant to Article 9.
 
1.2 Effective Date
The Plan, in its amended and restated form, will be effective as of January 1,
2014.
 
ARTICLE 2 - Definitions
 
2.1 Actual Award Pool
“Actual Award Pool” means, for a Performance Period, the amount determined in
accordance with Section 7.2(d). The Actual Award Pool for a Performance Period
determines the aggregate amount of all the Awards that are to be issued under
the Plan for such Performance Period.
 
2.2 Award
“Award” means the compensation granted to a Participant by the Committee for a
Performance Period pursuant to Articles 7 and 8. All Awards shall be issued in
the form specified by Article 5.
 
2.3 Award Pool
“Award Pool” means, for a Performance Period, the dollar amount calculated in
accordance with Section 7.2(b) by applying the Performance Formula for such
Performance Period against the Performance Goals for the same Performance
Period.
 
2.4 Award Payment Date(s)
“Award Payment Date(s)” means, for each Performance Period, the date(s) that the
amount of the Award for that Performance Period shall be paid to the Participant
under Article 8, without regard to any election to defer receipt of the Award
made by the Participant under Article 9 of the Plan.
 
2.5 Board
“Board” means the Board of Directors of the Company.
 
2.6 Cause
“Cause” means (a) the willful and continued failure by an Executive to
substantially perform his or her duties with his or her employer after written
warnings identifying the lack of substantial performance are delivered to the
Executive by his or her employer to specifically identify the manner in which
the employer believes that the Executive has not substantially performed his or
her duties; or (b) the willful engaging by an Executive in illegal conduct which
is materially and demonstrably injurious to the Company or any of its
Subsidiaries.
 
2.7 CEO
“CEO” means the Chief Executive Officer of the Company.
 
2.8 Code
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.
 
2.9 Committee
“Committee” means the Executive Compensation  Committee of the Board, or such
other Board committee as may be designated by the Board to administer the Plan;
provided that the Committee shall consist of two or more directors, each of whom
are both a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and an “outside director” within the meaning of Section 162(m) of
the Code and the applicable regulation thereunder.

 
1

--------------------------------------------------------------------------------

 

 
2.10 Common Stock
“Common Stock,” means the common stock, $.01 par value per share, of Kodak that
may be newly issued or treasury stock.
 
2.11 Company
“Company” means Kodak and its Subsidiaries.
 
2.12 Covered Employee
“Covered Employee” means an Executive whom is either a “Covered Employee” within
the meaning of Section 162(m) of the Code or an Executive who the Committee has
identified as a potential “Covered Employee” within the meaning of Section
162(m) of the Code.
 
2.13 Disability
“Disability” means a disability under the terms of any long-term disability plan
maintained by the Company or a Subsidiary.
 
2.14 Effective Date
“Effective Date” means the date an Award is determined to be effective by the
Committee upon its grant of such Award.
 
2.15 Exchange Act or Act
“Exchange Act” or “Act” means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.
 
2.16 Executive
“Executive” means an employee who has signed an Eastman Kodak Company Employee
Agreement or a valid employee agreement of a Subsidiary, and is a salaried
employee of the Company or a Subsidiary at the executive level in wage grade 48
or above, or the equivalent thereof.
 
2.17 Kodak
“Kodak” means Eastman Kodak Company.
 
2.18 Negative Discretion
“Negative Discretion” means the discretion granted to the Committee pursuant to
Section 7.2(c) to reduce or eliminate the portion of the Award Pool allocated to
a Covered Employee.
 
2.19 Participant
“Participant,” means for a Performance Period, an Executive who is designated to
participate in the Plan for the Performance Period pursuant to Article 3.
 
2.20 Performance Criteria
“Performance Criteria” means one or more of the following for the Company on a
consolidated basis and/or for any Subsidiary, division, strategic product group,
segment, business unit and/or one or more product lines:  return on assets;
return on net assets; return on equity; return on shareholder equity; return on
invested capital; return on capital; total shareholder return; share price;
improvement in and/or attainment of expense levels; improvement in and/or
attainment of cost levels, selling, general and administrative expense (“SG&A”);
SG&A as a percent of revenue; costs as a percent of revenue; productivity
objectives; unit manufacturing costs; gross profit margin; operating margin;
cash margin; earnings per share; earnings from operations; segment earnings from
operations; earnings; earnings before taxes; earnings before interest and taxes
(EBIT); earnings before interest, taxes, depreciation and amortization (EBITDA);
revenue measures; number of units sold; number of units installed; revenue per
employee; market share; market position; working capital measures; inventory;
accounts receivable; accounts payable; cash conversion cycle; cash flow; cash
generation; net cash generation; proceeds from asset sales; free cash flow;
investable cash flow; capital expenditures; capital structure measures; cash
balance; debt levels; equity levels; economic value added models; defective
parts per million (DPPM); manufacturing yield metrics; technology milestones;
commercialization milestones; customer metrics; customer satisfaction;
consumable burn rate; installed base; repeat customer orders; acquisitions;
divestitures; employee metrics; employee engagement; employee retention;
employee attrition; workforce diversity; and diversity initiatives, in each
case, measured either annually or cumulatively over a period of years, on an
absolute basis and/or relative to a pre-established target and/or plan, to
previous years’ results, as a percentage of revenue, and/or to a designated
comparison group.
 
2.21 Performance Formula
“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the Performance Goals to determine the Award Pool for
the Performance Period. The Performance Formula for a Performance Period shall
be established in writing by the Committee within the first 90 days of the
Performance Period (or, if later, within the maximum period allowed pursuant to
Section 162(m) of the Code).
 
2.22 Performance Goals
“Performance Goals” means, for a Performance Period, the one or more goals for
the Performance Period established by the Committee in writing within the first
90 days of the Performance Period (or, if longer, within the maximum period
allowed pursuant to Section 162(m) of the Code) based upon the Performance
Criteria. The Committee is authorized at any time during the first 90 days of a
Performance Period, or at any time thereafter in its sole and absolute
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants, (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development; (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions; and (c) in view of the
Committee’s assessment of the business strategy of the Company, performance of
comparable organizations, economic and business conditions, and any other
circumstances deemed relevant. However, to the extent the exercise of such
authority after the first 90 days of a Performance Period would cause the Awards
granted to the Covered Employees for the Performance Period to fail to qualify
as “Performance-Based Compensation” under Section 162(m) of the Code, then such
authority shall only be exercised with respect to those Participants who are not
Covered Employees.

 
2

--------------------------------------------------------------------------------

 

 
2.23 Performance Period
“Performance Period” means Kodak’s fiscal year.
 
2.24 Plan
“Plan” means the Executive Compensation for Excellence and Leadership plan.
 
2.25 Retirement
“Retirement” means, in the case of a Participant employed by the Company,
voluntary termination of employment: (i) on or after age 55 where the
Participant has 10 or more years of service; or (ii) on or after age 65. In the
case of a Participant employed by a Subsidiary, “Retirement” means early or
normal retirement under the terms of the Subsidiary’s retirement plan, or if the
Subsidiary does not have a retirement plan, termination of employment on or
after age 65. A Participant must voluntarily terminate his or her employment in
order for his or her termination of employment to be for “Retirement.”
 
2.26 Subsidiary
Subsidiary means a corporation or other business entity in which Kodak directly
or indirectly has an ownership interest of at least 50%.
 
2.27 Target Award
“Target Award” means, for a Performance Period, the target award amounts
established for each wage grade by the Committee for the Performance Period. A
Participant’s Target Award for a Performance Period is expressed as a percentage
of his or her annual base salary in effect as of the last day of the Performance
Period. The Target Awards shall serve only as a guideline in making Awards under
the Plan. Depending upon the Committee’s exercise of its discretion pursuant to
Sections 7.2(c), (d) and (e), but subject to Section 7.3, a Participant may
receive an Award for a Performance Period that may be more or less than the
Target Award for his or her wage grade for that Performance Period. Moreover,
the fact that a Target Award is established for a Participant’s wage grade for a
Performance Period shall not in any manner entitle the Participant to receive an
Award for such period.
 
2.28 Total Target Cash Compensation
“Total Target Cash Compensation” means the Participant’s annual base salary and
annual variable pay opportunity at target, excluding any special
performance-based or non-performance-based payments during the Performance
Period.
 
ARTICLE 3 - Eligibility
 
Executive Officers under Section 16 of the Exchange Act (“Section 16 Officers”)
participate in this Plan each Performance Period. Other Executives are eligible
to participate in the Plan, provided that, certain Executives may not be
eligible to participate in the Plan where the Company or a Subsidiary has
designated them as participants in an alternative variable pay plan or sales
incentive compensation plan for all or a portion of the Performance Period.
However, the fact that an Executive is a Participant for a Performance Period
shall not in any manner entitle such Participant to receive an Award for the
period. The determination as to whether or not such Participant shall be paid an
Award for such Performance Period shall be decided solely in accordance with the
provisions of Articles 7 and 8 hereof.
 
ARTICLE 4 - Plan Administration
 
4.1 Responsibility
The Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Plan in accordance with its terms.
 
4.2 Authority of the Committee
The Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the preceding sentence, the Committee shall have the
exclusive right: to interpret the Plan, to determine eligibility for
participation in the Plan, to decide all questions concerning eligibility for
and the amount of Awards payable under the Plan, to establish and administer the
Performance Goals and certify whether, and to what extent, they are attained, to
construe any ambiguous provision of the Plan, to correct any default, to supply
any omission, to reconcile any inconsistency, to issue administrative guidelines
as an aid to administer the Plan, to make regulations for carrying out the Plan
and to make changes in such regulations as it from time to time deems proper,
and to decide any and all questions arising in the administration,
interpretation, and application of the Plan. In addition, in order to enable
Executives who are foreign nationals or are employed outside the United States
or both to receive Awards under the Plan, the Committee may adopt such
amendments, procedures, regulations, subplans and the like as are necessary or
advisable, in the opinion of the Committee, to effectuate the purposes of the
Plan.

 
3

--------------------------------------------------------------------------------

 

 
4.3 Discretionary Authority
The Committee shall have full discretionary authority in all matters related to
the discharge of its responsibilities and the exercise of its authority under
the Plan including, without limitation, its construction of the terms of the
Plan and its determination of eligibility for participation and Awards under the
Plan. It is the intent of the Plan that the decisions of the Committee and its
actions with respect to the Plan shall be final, binding and conclusive upon all
persons having or claiming to have any right or interest in or under the Plan.
 
4.4 Section 162(m) of the Code
With regard to all Covered Employees, the Plan shall for all purposes be
interpreted and construed in accordance with Section 162(m) of the Code.  All
terms in this Plan referring to actions to be taken within the first 90 days of
the Performance Period (or within the maximum period allowed pursuant to Section
162(m) of the Code) are for the purpose of compliance with Section 162(m) of the
Code, and in no event shall a failure to meet such timelines constitute a breach
of the terms of the Plan.
 
4.5 Delegation of Authority
Except to the extent prohibited by law, the Committee may delegate some or all
of its authority under the Plan to any person or persons as long as any such
delegation is in writing; provided, however, only the Committee or a subset of
the Committee consisting of at least two outside non-employee members, may
select and grant Awards to Participants who are Covered Employees.
 
ARTICLE 5 - Form of Awards
 
All Awards will be paid in cash or Common Stock, or a combination thereof, at
the discretion of the Committee. To the extent an award is paid in Common Stock,
such Stock will be issued under the 2013 Omnibus Long-Term Compensation Plan of
Eastman Kodak Company, or any applicable successor plan.
 
ARTICLE 6 - Setting Performance Goals and Performance Formula
 
Within the first 90 days of a Performance Period (or, if longer, within the
maximum period allowed pursuant to Section 162(m) of the Code), the Committee
shall establish in writing:
 
(a)
the one or more Performance Goals for the Performance Period based upon the
Performance Criteria;

 
(b)
the one or more Performance Formulas for the Performance Period;

 
(c)
an objective means of allocating, on behalf of each Covered Employee, a portion
of the Award Pool (not to exceed the amount set forth in Section 7.3(b)) to be
granted, subject to the Committee’s exercise of Negative Discretion, for such
Performance Period in the event the Performance Goals for such period are
attained; and

 
(d)
an administrative guide setting forth terms and conditions governing the
Performance Period, which may include but not be limited to specific terms
relating to the Performance Criteria, Performance Goals, Performance Formula or
the manner in which the Performance Goals, Performance Criteria or Performance
Formula shall be calculated or determined.

 
ARTICLE 7 - Award Determination
 
7.1 Certification
 
(a)
In General. As soon as practicable following the availability of performance
results for the completed Performance Period, the Committee shall determine the
Company's performance in relation to the Performance Goals for that period and
certify in writing whether the Performance Goals were satisfied.

 
(b)
Performance Goals Achieved.  If the Committee certifies that the Performance
Goals for a Performance Period were satisfied, it shall determine the Awards for
such Performance Period by following the procedure described in Section
7.2.  During the course of this procedure, the Committee shall certify in
writing for the Performance Period the amount of: (i) the Award Pool; and (ii)
the Award Pool to be allocated to each Covered Employee in accordance with
Section 7.2(c).      

 
(c)
Performance Goals Not Achieved. In the event the Performance Goals for a
Performance Period are not satisfied, the limitation contained in Section 7.3(c)
shall apply to the Covered Employees.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.2 Calculation of Awards
 
(a)
In General. As detailed below in the succeeding provisions of this Section 7.2,
the procedure for determining Awards for a Performance Period involves the
following steps:

 
(i)
 determining the Award Pool;

 
(ii)
 allocating the Award Pool to Covered Employees;

 
(iii)
 determining the Actual Award Pool; and

 
(iv)
 allocating the Actual Award Pool among individual Participants other than
Covered Employees.

 
Upon completion of this process, any Awards earned for the Performance Period
shall be paid in accordance with Article 8.

 
(b)
Determining Award Pool. The Committee shall determine the Award Pool for the
Performance Period by applying the Performance Formula for such Performance
Period against the Performance Goals for the same Performance Period.

 
(c)
Allocating Award Pool to Covered Employees. The Committee shall determine, by
way of the objective means established pursuant to Article 6, the portion of the
Award Pool that is to be allocated to each Covered Employee for the Performance
Period. The Committee shall have no discretion to increase the amount of any
Covered Employee’s Award as so determined, but may through Negative Discretion
reduce the amount of or totally eliminate such Award if it determines, in its
absolute and sole discretion, that such a reduction or elimination is
appropriate.

 
(d)
Determining Actual Award Pool. The Committee may use its discretion to adjust
upward or downward the amount of the Award Pool for any Performance Period. No
such adjustment will, however, increase the amount of the Awards paid to the
Covered Employees for the Performance Period as determined under Section 7.2(c).
To the extent the Committee determines to exercise discretion with regard to the
Award Pool for a Performance Period, the amount remaining after such adjustment
shall be the Actual Award Pool for the Performance Period. Thus, if the
Committee elects not to exercise discretion with respect to the Award Pool for a
Performance Period, the amount of the Actual Award Pool for the Performance
Period will equal the amount of the Award Pool for such period.

(e)
Allocating Actual Award Pool to Individual Participants Other Than Covered
Employees. The CEO shall, in his or her sole and absolute discretion, determine
for each Participant, other than those that are Covered Employees or Section 16
Officers, the portion, if any, of the Actual Award Pool that will be awarded to
such Participant for the Performance Period. By way of illustration, and not by
way of limitation, the CEO may, but shall not be required to, consider: (1) the
Participant’s position and level of responsibility, individual merit, and
contribution to the success of the Company and Target Award; (2) the performance
of the Company or the organizational unit of the Participant based upon
attainment of financial and other performance criteria and goals; and (3)
business unit, division or department achievements. For Section 16 Officers who
are not Covered Employees, the CEO shall recommend the Award, if any, for each
Participant to the Committee for its approval.

 
7.3 Limitations on Awards
The provisions of this Section 7.3 shall control over any Plan provision to the
contrary.
 
(a)
Maximum Award Pool. The total of all Awards granted for a Performance Period
shall not exceed the amount of the Actual Award Pool for such Performance
Period.

 
(b)
Maximum Award Payable to Covered Employees. The maximum Award payable to any
Covered Employee under the Plan for a Performance Period shall be $5,000,000.

 
(c)
Attainment of Performance Goals. The Performance Goals for a Performance Period
must be achieved in order for a Covered Employee to receive an Award for such
Performance Period.

 
ARTICLE 8 - Payment of Awards for a Performance Period
 
8.1 Termination of Employment
In general, except as set forth in this Section 8.1, a Participant must be
employed on the last day of the Performance Period in order to be eligible to be
considered for an Award under the Plan for the applicable Performance Period;
provided that, in the administrative guide accompanying the Plan for each
Performance Period, the Committee shall determine: (i) rules, if any, regarding
the treatment of a Participant under the Plan in the event of the Participant’s
termination of employment under certain circumstances prior to the end of the
Performance Period, and (ii) rules, if any, regarding the treatment of a
Participant under the Plan in the event of the Participant’s termination of
employment under certain circumstances after the Performance Period but prior to
the Award Payment Date(s). Any Award paid to a Participant whose employment
terminates either prior to the end of the Performance Period or prior to the
Award Payment Date(s) shall be determined according to Article 7 and shall be
paid according to Section 8.2.

 
5

--------------------------------------------------------------------------------

 

 
8.2 Timing of Award Payments
Unless deferred pursuant to Article 9 hereof , the Awards granted for a
Performance Period shall be paid to Participants on the Award Payment Date(s)
for such Performance Period, which date(s) shall occur during the calendar year
immediately following the Performance Period.
 
ARTICLE 9 - Deferral of Awards
 
At the discretion of the Committee, a Participant may, subject to such terms and
conditions as the Committee may determine, elect to defer payment of all or any
part of any Award which the Participant might earn with respect to a Performance
Period and which is paid in cash by complying with such procedures as the
Committee may prescribe. Any Award, or portion thereof, upon which such an
election is made shall be deferred into, and be subject to the terms, conditions
and requirements of, the Eastman Kodak Employees’ Savings and Investment Plan or
any other applicable deferred compensation plan of the Company or a Subsidiary.
 
ARTICLE 10 - Miscellaneous
 
10.1 Nonassignability
No Awards under the Plan shall be subject in any manner to alienation,
anticipation, sale, transfer (except by will or the laws of descent and
distribution), assignment, pledge, or encumbrance, nor shall any Award be
payable to anyone other than the Participant to whom it was granted.
 
10.2 Withholding Taxes
The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Participant to pay to it such tax prior to and as a condition of
the making of such payment.
 
10.3 Amendments to Awards
The Committee may at any time unilaterally amend any unearned, deferred or
unpaid Award, including, but not by way of limitation, Awards earned but not yet
paid, to the extent it deems appropriate.
 
10.4 No Right to Continued Employment or Grants
Participation in the Plan shall not give any Executive any right to remain in
the employ of the Company or a Subsidiary. The Company or, in the case of
employment with a Subsidiary, the Subsidiary, reserves the right to terminate
any Executive at any time. Further, the adoption of this Plan shall not be
deemed to give any Executive or any other individual any right to be selected as
a Participant or to be granted an Award.
 
10.5 Amendment/Termination
The Committee may suspend or terminate the Plan at any time with or without
prior notice. In addition, the Committee, or any person to whom the Committee
has delegated the requisite authority, may, from time to time and with or
without prior notice, amend the Plan in any manner, but may not without
shareholder approval adopt any amendment which would require the vote of the
shareholders of Kodak pursuant to Section 162(m) of the Code, but only insofar
as such amendment affects Covered Employees.
 
10.6 Governing Law
The Plan shall be governed by and construed in accordance with the laws of the
State of New York, except as superseded by applicable federal law, without
giving effect to its conflicts of law provisions.
 
10.7 No Right, Title, or Interest in Company Assets
To the extent any person acquires a right to receive payments from the Company
under this Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company and the Participant shall not have any rights in or
against any specific assets of the Company. All of the Awards granted under the
Plan shall be unfunded.
 
10.8 No Guarantee of Tax Consequences
No person connected with the Plan in any capacity, including, but not limited
to, Kodak and its Subsidiaries and their directors, officers, agents and
employees makes any representation, commitment, or guarantee that any tax
treatment, including, but not limited to, Federal, state and local income,
estate and gift tax treatment, will be applicable with respect to amounts
deferred under the Plan, or paid to or for the benefit of a Participant under
the Plan, or that such tax treatment will apply to or be available to a
Participant on account of participation in the Plan.
 

 
6

--------------------------------------------------------------------------------

 

10.9 Compliance with Section 162(m)
If any provision of the Plan would cause the Awards granted to a Covered
Employee not to constitute qualified Performance-Based Compensation under
Section 162(m) of the Code, that provision, insofar as it pertains to the
Covered Employee, shall be severed from, and shall be deemed not to be a part
of, this Plan, but the other provisions hereof shall remain in full force and
effect.
 
10.10 Exemption from Section 409A
The Plan is intended to be exempt from Section 409A of the Code, and shall be
construed and administered accordingly.


 

 
7

--------------------------------------------------------------------------------

 
